DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1, 3-4, 6-7, 24-25, 31, 38-40, 44-46, 50-51, 53, 55, 56-59
The following claim(s) is/are amended: 1, 3-4, 6-7, 24-25, 31, 38-39, 44, 46, 50-51, 55
The following claim(s) is/are new: 56-59
The following claim(s) is/are cancelled: 2, 5, 8-23, 26-30, 32-37, 41-43, 47-49, 52, 54
Claim(s) 1, 3-4, 6-7, 24-25, 31, 38-40, 44-46, 50-51, 53, 55, 56-59 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 112(b) rejection to claim(s) 1, 3-4, 7, 9, 24, 26, 31, 38-40, 44-46, 50-55 is/are withdrawn based on the amendment.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/18/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) 


Response to Arguments
Applicant’s arguments filed in the amendment filed 1/18/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-4, 6-7, 24-25, 31, 38-40, 44-46, 50-51, 53, 55, 56-595 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to methods of organizing human activity without significantly more. Claim 1 is representative. The claim recites “based at least in part on [a first location associated with an electronic device] being located within [an area that includes an inputted second location], sending image data to the first user device” and “based at least in part on the determining that [a location of the user device] is associated with [the area]: receiving content from the first user device; and sending the content to a second user device that is associated with the electronic device.” Similar limitations in other claims also discuss “sharing content” (see, e.g. Claim 24) “commenting” (previous Claim 9) or “posting” (previous Claim 53). In context of the specification, the claims simply command basic conventional computer functionality of capturing images and engaging in social networking with respect to the pictures based upon an “area” which may be a neighborhood. In short, the judicial exception is not integrated into a practical application because the claims merely command that conventional computer hardware be used to carry out the organization, and therefore “do it on a computer” and do not improve a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they use conventional computer hardware and its related functionalities such as generating an image, network transmission, and conditional access. The other independent claims are similarly situated and the dependent claims do not contain any features which change this analysis.
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 6, 25, 56, 58 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
Claim 6 is representative of 6 and 25 and requires “receiving, from the system, confirmation data indicating that the second location is accurate.” Claim 1, at one point, required the data being input to be representative of the user’s name and home address. In that context, “accurate” had a meaning because the user’s name and address could be independently verified by known steps – accurate is a statement of factual correctness. As currently presented, the claims simply limit the second location to data represented by a first user input data. Because the claim does not require any factual statement it is unclear in what manner data that is inputted can be adjudged to be “accurate” and what quality of the data is compared. The specification posits verifying that an entered location that is independently verifiable as a user’s address. It does not posit that a non-limited user input is checked for “accuracy” in any manner generally. See, e.g., Spec-as-published para. 232. Because the specification does not describe how to determine accuracy for location information generally the specification fails to describe the full scope of the claims and the function of “receiving…confirmation data indicating that the second location is accurate” contains indefinite steps, see MPEP 2161.01 and 2173.05(g).
Claim 56 requires “verifying the second location for the first user device based at least in part on the third location being associated with the second location.” But what Claim 1 required was “receiving first user input data from a first user device, the first user input data representing at least a second location.” There is no requirement that the second location have any factual assertion tied to it, or that the second location is the location of the first user device. Further, Claim 1 already has the limitation that the user device be at the third location, and then checks if the third location is associated with the second location. Because there is an antecedent basis problem it is unclear if the claim seeks to verify the second location (as that is not “for the first user device”) or the third location (as that is not “second”). Further it is unclear of the scope of MPEP 2161.01 and 2173.05(g).
Claim 58 requires “determining to verify the second location using the second location data.” Claim 24 already required “receiving [] second location data representing a third location of the first user device” and “receiving [] user input from a first user device, the user input representing a second location.” As with similar claims above, the breadth of the user input does not purport to make any factual statements, which renders the feature undescribed and indefinite. Further, Claim 24 already compared that the third location is associated with the second location, and required that “second location data representing a third location of the first user device,” so it is unclear what steps are being taken here different or independent of Claim 24’s step. Because the specification does not describe how to verify for location information generally the specification fails to describe the full scope of the claims and the element contains indefinite steps, see MPEP 2161.01 and 2173.05(g).
Claim(s) 6, 25, 56, 58 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is representative of 6 and 25 and requires “receiving, from the system, confirmation data indicating that the second location is accurate.” Claim 1, at one point, required the data being input to be representative of the user’s name and home address. In that context, “accurate” had a meaning because the user’s name and address could be independently MPEP 2161.01 and 2173.05(g).
Claim 56 requires “verifying the second location for the first user device based at least in part on the third location being associated with the second location.” But what Claim 1 required was “receiving first user input data from a first user device, the first user input data representing at least a second location.” There is no requirement that the second location have any factual assertion tied to it, or that the second location is the location of the first user device. Further, Claim 1 already has the limitation that the user device be at the third location, and then checks if the third location is associated with the second location. Because there is an antecedent basis problem it is unclear if the claim seeks to verify the second location (as that is not “for the first user device”) or the third location (as that is not “second”). Further it is unclear of the scope of this limitation simply means to run the same step of Claim 1 again. Because the specification does not describe how to verify for location information generally the specification fails to describe the full scope of the claims and the element contains indefinite steps, see MPEP 2161.01 and 2173.05(g)
Claim 58 requires “determining to verify the second location using the second location data.” Claim 24 already required “receiving [] second location data representing a third location of the first user device” and “receiving [] user input from a first user device, the user input representing a second location.” As with similar claims above, the breadth of the user input does not purport to make any factual statements, which renders the feature undescribed and indefinite. Further, Claim 24 already compared that the third location is associated with the second location, and required that “second location data representing a third location of the first user device,” so it is unclear what steps are being taken here different or independent of Claim 24’s step. Because the specification does not describe how to verify for location information generally the specification fails to describe the full scope of the claims and the element contains indefinite steps, see MPEP 2161.01 and 2173.05(g).
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 24, 31, 38-39, 44, 46, 50-51, 53, 55, 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US Pub. 2014/0282877) in view of Sharon (US Pub. 2015/0319590).
storing first location data representing a first location associated with an electronic device; (para. 61; device uses GPS to determine location information for the device.)
receiving first user input data from a first user device, the first user input data representing at least a second location; (Fig. 2, para. 29, 31-32; the functions of a device can change based on the proximity of a key device. User of the target device specifies a key device. para. 61; user may specify a landmark such as a home or office, or create a geofence which is compared to a GPS to determine proximity and control functionality. To the extent that the reference differs in which device data is entered upon, because the reference specifies that both the target and key devices may be smart phones (see para. 31) it would have been obvious to one of ordinary skill prior to the effective filing date to accept the input on either device for ease of use. Further, Mahaffey posits that the policy may be generated by someone that is not the user, see para. 33; administrator provides policy.)
receiving, from the first user device, second input data representing an area that includes the second location: (para. 61; home or office, region or geo-fence. Paras. 85-88, 99-100; system determines if it is in proximity, which could be centimeters to kilometers. To the extent that Mahaffey does not anticipate inputting both a landmark and an area around it, it would have been obvious to one of ordinary skill prior to the effective filing date to identify a geofence boundary by nominating a distance around a landmark, especially in light of the fact that the system uses a range finding operation (para. 87) and states that a threshold for proximity can exist (para. 99).)
, based at least in part on the first location data, that the first location associated with the electronic device is located within the area; (para. 61; system determines that a device is in an area using GPS location of device.)
based at least in part on the first location being associated with the electronic device being located within the area, (para. 48; devices may mutually authenticate. Fig. 2, para. 29, 31-32; the functions of a device can change based on the proximity of a key device. User of the target device specifies a key device. Paras. 29, 45, 57-61; devices change functionality based on passing the proximity or location checks. para. 60, 65; system controls access to data based on authentication or upon the device being near a landmark.)
receiving, from the first user device, second location data representing a third location of the first user device; determining that the third location is associated with the second location; and (para. 47, 55, 61; system determines proximity or determines that a device is in an area using GPS.)
based at least in part on the determining that the third location is associated with the second location: (para. 48; devices may mutually authenticate. Fig. 2, para. 29, 31-32; the functions of a device can change based on the proximity of a key device. User of the target device specifies a key device. Paras. 29, 45, 57-61; devices change functionality based on passing the proximity or location checks. para. 60, 65; system controls access to data based on authentication or upon the device being near a landmark.)
But Mahaffey does not explicitly teach sharing content.
receiving image data generated by the first electronic device; Sending the image data to the first user device; (First see Mahaffey, Paras. 29, 45, 57-61; devices change functionality based on passing the proximity or location checks. Paras. 60, 65; functionality change includes access to data or particular files. paras. 3-6; access to electronic documents is protected by locking out users unless authentication is provided. Para. 63; device can entirely lock down when outside of a given area. With respect to the generation and transmission of image data, see Sharon, paras. 24, 85; capture and transmission of image data.)
receiving content from the first user device: and sending the content to a second user device (paras. 24, 35-39; social network allows for publishing of content items including sharing video from users. Fig. 1, paras. 28-29; user shares content with other devices.)
that is associated with the electronic device. (See also para. 78; groups may be associated with locations. Para. 93; content is grouped into grids, and only content from the same geographic grid is provided, thereby filtering content by location. paras. 41, 92-93; newsfeed content items which provide nearby content.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Mahaffey with the receiving and sending content in order to share content with nearby users who may be interested in proximate events. (Sharon, paras. 6, 12, 99-102)

With respect to Claim 3, modified Mahaffey teaches the method of claim 1, and Mahaffey also teaches wherein the receiving of the second location data comprises receiving, from the first third location. (para. 61; GPS used to provide device location.)

With respect to Claim 4, modified Mahaffey teaches the method of claim 1, and Mahaffey also teaches wherein the determining that the third location is associated with the second location comprises determining that the third location is within a distance from the first location. (para. 61; home or office, region or geo-fence. Paras. 85-88, 99-100; system determines if it is in proximity, which could be centimeters to kilometers.)

With respect to Claim 7, modified Mahaffey teaches the method of claim 1, and Mahaffey also teaches wherein the determining that the third location is associated with the second location comprises determining that the third location is within a distance from the second location for a time period. (para. 38, 45, 105-107; system determines that another device is proximate for a set period of time. Paras. 99-103; system can set multiple distance thresholds for unlocking functions, and the thresholds may be different based on contextual information.)

With respect to Claim 24, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Mahaffey teaches a system comprising: one or more network interfaces; (para. 24; devices can communicate via various networks.)
one or more processors; and (para. 232; processor)
(Content and sharing will be taught later. para. 61; system determines that a device is in an area using GPS. para. 48; devices may mutually authenticate. Paras. 29, 45, 57-61; devices change functionality based on passing the proximity or location checks. para. 60, 65; system controls access to data based on authentication or upon the device being near a landmark. paras. 3-6; access to electronic documents is protected by locking out users unless authentication is provided.)
But Mahaffey does not explicitly teach sharing content.
Sharon, however, does teach one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: (para. 110; computer readable media.)
first content generated by the electronic device; (First see Mahaffey, Paras. 29, 45, 57-61; devices change functionality based on passing the proximity or location checks. Paras. 60, 65; functionality change includes access to data or particular files. paras. 3-6; access to electronic documents is protected by locking out users unless authentication is provided. Para. 63; device can entirely lock down when outside of a given area. With respect to the generation and transmission of image data, see Sharon, paras. 24, 85; capture and transmission of image data.) 
share second content that is associated with the area (paras. 24, 35-39; social network allows for publishing of content items including sharing video from users. Fig. 1, paras. 28-29; user shares content with other devices. para. 78; groups may be associated with locations. Para. 93; content is grouped into grids, and only content from the same geographic grid is provided, thereby filtering content by location. paras. 41, 92-93; newsfeed content items which provide nearby content.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Mahaffey with the receiving and sending content in order to share content with nearby users who may be interested in proximate events. (Sharon, paras. 6, 12, 99-102)

With respect to Claim 31, it substantially similar to Claim 7 and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 38, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Mahaffey teaches determining to provide the first user device with access to first content; determining not to allow the user device to share second content (Content and sharing will be taught later. para. 61; system determines that a device is in an area using GPS. para. 48; devices may mutually authenticate. Paras. 29, 45, 57-61; devices change functionality based on passing the proximity or location checks. para. 60, 65; system controls access to data based on authentication or upon the device being near a landmark. paras. 3-6; access to electronic documents is protected by locking out users unless authentication is provided.)
third location is located outside of a distance from the second location; and based at least in part on the determining that the third location is located outside of the distance from the second location, determining not to allow the user device (para. 47, 55, 61; system determines proximity or determines that a device is in an area using GPS. Paras. 29, 45, 57-61; devices change functionality based on passing the proximity or location checks. para. 60, 65; system controls access to data based on authentication or upon the device being near a landmark.)
But Mahaffey does not explicitly teach sharing content.
Sharon, however, does teach first content associated with the electronic device; (First see Mahaffey, Paras. 29, 45, 57-61; devices change functionality based on passing the proximity or location checks. Paras. 60, 65; functionality change includes access to data or particular files. paras. 3-6; access to electronic documents is protected by locking out users unless authentication is provided. Para. 63; device can entirely lock down when outside of a given area. With respect to the generation and transmission of image data, see Sharon, paras. 24, 85; capture and transmission of image data.) 
share second content associated with the area (paras. 24, 35-39; social network allows for publishing of content items including sharing video from users. Fig. 1, paras. 28-29; user shares content with other devices. para. 78; groups may be associated with locations. Para. 93; content is grouped into grids, and only content from the same geographic grid is provided, thereby filtering content by location. paras. 41, 92-93; newsfeed content items which provide nearby content.)
(Sharon, paras. 6, 12, 99-102)

With respect to Claim 39, modified Mahaffey teaches the method of claim 38, and Mahaffey also teaches further comprising: after the determining not to allow the user device to share the second content, receiving, from the user device, third location data representing a fourth location associated with the user device; (Duplication of parts is not a patentable act, see MPEP 2144. para. 61; system determines that a device is in an area using GPS. paras. 36-44; system can determine two devices are in proximity by being on the same network, or within Bluetooth or NFC range, or using geolocation techniques.)
determining that the fourth location is located within the distance from the second location ; and (para. 61-63, 84-87, 99-101; device authenticates by determining location is proximate to a defined location such as home. paras. 36-44; system can determine two devices are in proximity by being on the same network, or within Bluetooth or NFC range, or using geolocation techniques.)
based at least in part on the determining that the fourth location is located within the distance from the second location, determining to allow the user device (paras. 31-32, 56, 61, 63; system authenticates user by relative location to another device or by the location of the device. Para. 30, 63; system controls operation of device based on authentication.)
(paras. 24, 35-39; social network allows for publishing of content items including sharing video from users. Fig. 1, paras. 28-29; user shares content with other devices. para. 78; groups may be associated with locations. Para. 93; content is grouped into grids, and only content from the same geographic grid is provided, thereby filtering content by location. paras. 41, 92-93; newsfeed content items which provide nearby content.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 44, modified Mahaffey teaches the method of claim 1, and Mahaffey also teaches wherein the determining that the third location is associated with the second location comprises at least: determining that the second location is within a geographic area; and determining that the third location is within the geographic area. (para. 61-63, 84-87, 99-101; device authenticates by determining location is proximate to a defined location such as home. Para. 12; geographic location information can work on multiple levels of resolution including neighborhood. To the extent that it implicates neighborhood sharing, see Sharon, paras. 41, 92-93; newsfeed content items which provide nearby communications. It would have been obvious to one of ordinary skill prior to the effective filing date to determine both the input and the GPS data are within an area to allow for sharing based on neighborhood, city, or country. See also Sharon, paras. 41-44; system determines location of multiple devices.)



With respect to Claim 50, modified Mahaffey teaches the method of claim 1, and Mahaffey also teaches further comprising: based at least in part on the determining that the third location is associated with the second location, determining to provide the first user device with second access associated with the group, (para. 48; devices may mutually authenticate. Paras. 29, 45, 57-61; devices change functionality based on passing the proximity or location checks. para. 60, 65; system controls access to data based on authentication or upon the device being near a landmark.)
And Sharon also teaches based at least in part on the receiving of the first input data, determining to provide the first user device with first access associated with a group, the first access allowing the first user device to receive the image data; and (para. 78; user may become a member of a group. Groups may be associated with locations. Para. 93; content is grouped into grids, and only content from the same geographic grid is provided, thereby filtering content by location. paras. 41, 92-93; newsfeed content items which provide nearby content.)
the second access allowing the first user device to share the content. (paras. 24, 35-39; social network allows for publishing of content items including sharing video from users. Fig. 1, paras. 28-29; user shares content with other devices. para. 78; groups may be associated with locations. Para. 93; content is grouped into grids, and only content from the same geographic grid is provided, thereby filtering content by location. paras. 41, 92-93; newsfeed content items which provide nearby content.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 51, modified Mahaffey teaches the method of claim 1, and Mahaffey also teaches further comprising, before the determining that the third location is associated with the second location, determining that the first user device cannot share the content. (Paras. 29, 45, 57-61; devices change functionality based on passing the proximity or location checks. para. 60, 65; system controls access to data based on authentication or upon the device being near a landmark.)

With respect to Claim 53, modified Mahaffey teaches the method as recited in claim 1, and Sharon also teaches wherein the receiving of the content from the first user device comprises receiving, from the first user device, at least one of: a message; a notification; a comment; information; or a post associated with the area. (para. 24; status message which is a message, a notification and information. Comment, which is both a message a comment. Paras. 26, 40; posts. See also para. 78; groups associated with locations.)
The same motivation to combine as the parent claim applies here.

third location is associated with the second location, determining not to allow the first user device to share the second content associated with the area. (Paras. 29, 45, 57-61; devices change functionality based on passing the proximity or location checks. Paras. 60, 65; functionality change includes access to data or particular files. paras. 3-6; access to electronic documents is protected by locking out users unless authentication is provided.)

With respect to Claim 57, modified Mahaffey teaches the system of Claim 24, and Mahaffey also teaches wherein the indication of the area that includes the second location comprises at least one of: third location data representing the area that includes the second location; an indication of a distance around the second location; map data representing a portion of a map, the portion of the map corresponding to the area. (para. 101; geofenced area. para. 65, 85; behavior modification includes being at or near a specified landmark. para. 85-87; acceptable proximity is a distance between two objects based on a threshold. See also Sharon, paras. 49, 58; user may indicate on a map to identify a geographic location. Para. 95-96; user interface allows a person to click on a map to pinpoint a location.)

(paras. 24, 85; capture and transmission of image data.)
and sending, using the one or more network interfaces, the content to a second user device associated with the area. (paras. 24, 35-39; social network allows for publishing of content items including sharing video from users. Fig. 1, paras. 28-29; user shares content with other devices. para. 78; groups may be associated with locations. Para. 93; content is grouped into grids, and only content from the same geographic grid is provided, thereby filtering content by location. paras. 41, 92-93; newsfeed content items which provide nearby content.)
The same motivation to combine as the parent claim applies here.


Claims 6, 25, 40, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US Pub. 2014/0282877) in view of Sharon (US Pub. 2015/0319590) and further in view of Lacey (US Pub. 2015/0095352).
With respect to Claim 6, modified Mahaffey teaches the method of claim 1, but does not explicitly teach receiving confirmation.
Lacey, however, does teach further comprising: sending an indication of the second location to a system; and receiving, from the system, confirmation data indicating that the second (paras. 154-160; system verifies a location using location data. para. 203; verification of submitted information. Para. 99; if a user inputs information pertaining to someone else rather than them, the system may reject it, which is a verification. paras. 203-207; third parties can verify data input from users. Further, simple substitution is obvious, see MPEP 2143(I)(B) and therefore it would have been obvious to one of ordinary skill prior to the effective filing date to simply have a third party perform the same steps that the first party performs.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Mahaffey with the confirmation in order to prevent fraudulent identity claims. (Lacey, para. 8)

With respect to Claim 25, it is substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 40, modified Mahaffey teaches the method of claim 38, but does not explicitly teach receiving verification.
Lacey, however, does teach further comprising sending, to a system, the user input data for verification. (paras. 154-160; system verifies a location using location data. para. 203; verification of submitted information. Para. 99; if a user inputs information pertaining to someone else rather than them, the system may reject it, which is a verification. paras. 203-207; third parties can verify data input from users. Further, simple substitution is obvious, see MPEP 2143(I)(B) and therefore it would have been obvious to one of ordinary skill prior to the effective filing date to simply have a third party perform the same steps that the first party performs.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Mahaffey with the verification in order to prevent fraudulent identity claims. (Lacey, para. 8)

With respect to Claim 56, modified Mahaffey teaches the method of Claim 1, and Mahaffey also teaches verifying the second location for the first user device based at least in part on the third location being associated with the second location (Verification will be taught later, but comparison of the third to the second location was previously taught and therefore duplication of parts is not a patentable act, see MPEP 2144. para. 47, 55, 61; system determines proximity or determines that a device is in an area using GPS.  para. 48; devices may mutually authenticate. Fig. 2, para. 29, 31-32; the functions of a device can change based on the proximity of a key device. User of the target device specifies a key device. Paras. 29, 45, 57-61; devices change functionality based on passing the proximity or location checks. para. 60, 65; system controls access to data based on authentication or upon the device being near a landmark.)
But modified Mahaffey does not explicitly teach verification.
(The breadth of association renders this limitation tautological, and further the term is indefinite. Regardless, Examiner cites Lacey, paras. 154-160; system verifies a location using location data. para. 203; verification of submitted information. Para. 99; if a user inputs information pertaining to someone else rather than them, the system may reject it, which is a verification. paras. 203-207; third parties can verify data input from users. Further, simple substitution is obvious, see MPEP 2143(I)(B) and therefore it would have been obvious to one of ordinary skill prior to the effective filing date to simply have a third party perform the same steps that the first party performs.)
Receiving, from the second user device, third input data representing the first location associated with the electronic device; (para. 19-21, 28; identity verification of a user. Paras. 83-84, 97-99; user account including name and address. Information is extracted from other sources and compared to the account data to confirm it substantially matches. Para. 198; user enters information as part of an account enrollment process. Para. 17; many devices can be used as a client device such as a smartphone. In other words, the user inputs data on a computing device to assert that they live at the address the electronic device GPS returns, which will be further shown in the next limitation. Therefore it would have been obvious to one of ordinary skill prior to the effective filing date to enter this data on the electronic device, the first user device, the second user device, or any other device associated with the user.)
(paras. 154-160; system verifies a location using location data. para. 203; verification of submitted information. Para. 99; if a user inputs information pertaining to someone else rather than them, the system may reject it, which is a verification. paras. 203-207; third parties can verify data input from users.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Mahaffey with the verification in order to prevent fraudulent identity claims. (Lacey, para. 8)

With respect to Claim 58, modified Mahaffey teaches the system of Claim 24, But modified Mahaffey does not explicitly teach verification.
Lacey, however, does teach the one or more computer-readable media storing further instructions that, when executed by the one or more processors, cause the system to perform further operations comprising: based at least in part on the receiving of the user input data, determining to verify the second location using the second location data (The breadth of association renders this limitation tautological, and further the term is indefinite. Regardless, Examiner cites Lacey, paras. 154-160; system verifies a location using location data. para. 203; verification of submitted information. Para. 99; if a user inputs information pertaining to someone else rather than them, the system may reject it, which is a verification. paras. 203-207; third parties can verify data input from users. Further, simple substitution is obvious, see MPEP 2143(I)(B) and therefore it would have been obvious to one of ordinary skill prior to the effective filing date to simply have a third party perform the same steps that the first party performs.)
And verifying the user input data based at least in part on the third location being associated with the second location (para. 19-21, 28; identity verification of a user. Paras. 83-84, 97-99; user account including name and address. Information is extracted from other sources and compared to the account data to confirm it substantially matches. Para. 198; user enters information as part of an account enrollment process. paras. 154-160; system verifies a location using location data. para. 203; verification of submitted information. Para. 99; if a user inputs information pertaining to someone else rather than them, the system may reject it, which is a verification. paras. 203-207; third parties can verify data input from users.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Mahaffey with the verification in order to prevent fraudulent identity claims. (Lacey, para. 8)


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US Pub. 2014/0282877) in view of Sharon (US Pub. 2015/0319590) and further in view of Abhyanker (US Pat. 8,775,328).
With respect to Claim 45, modified Mahaffey teaches the method of Claim 1, but does not explicitly teach a request to join a group.
(col. 35, lns. 1-11; users may form groups for a common neighborhood interest. Fig. 19, col. 45, lns. 17-41; groups associated with a location. col. 3, ln. 46 to col. 4, ln. 19; system verifies that users live within a neighborhood and delivers messages to other users in the neighborhood. col. 10, lns. 58-60; joining groups and communities based on location. Col. 49, lns. 20-36; user may request that someone join the neighborhood group, which suggests the ability for someone to request for themselves that they join.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of modified Lacey with the requesting access to a group in order to allow for users to join location-based private group communications. (Abhyanker, Col. 49, lns. 20-36)


Remarks
Applicant argues at Remarks, pgs. 11-12 that the claims are not directed to the abstract idea of organizing human activities because “the claims recite the generation and use of various types of data…the claims recite [analyzing data] to determine that the electronic device is within a user defined area…[and] the claims also recite performing various processes based on these determinations, such as sending image data to the user device and allowing the user device to submit a comment about the image data.”
Those are statements of “doing it on a computer.” In other words, where a person may share local information or a picture with a neighbor in an analog world, the instant claims include generating information to be shared, determining that a given device is a physical “neighbor” (i.e. 
Applicant further argues at Remarks, pgs. 12-15 that the claims are significantly more than the abstract idea. Here Applicant argues “Specifically, the claims at issue can correlate a level of computing and communications hardware with a level of service need in a way and using particular types of information that provides both an inventive concept and a specific technical solution.”
Examiner disagrees. Applicant’s specification provides no technical solution – Applicant relies upon the skill in the art to achieve the functionality of determining that one area is inside another, and the prior art makes clear this functionality was enabled in the art. The claims are extremely generic – they do not define the size of the area, the specificity of the locations, or even the relationship between the locations, as all Claim 1 requires is that there is a determination that one location is “associated” with another.
Applicant further points to Berkheimer, stating that the mere fact that something is disclosed in a piece of prior art does not make it conventional. Applicant then cites the April 2018 memorandum concerning Berkheimer, and argues that Examiner has not established the conventional nature of the remainder of the claim. But the Berkheimer memo explicitly posits that the well-understood, routine and conventional test may be considered to be akin to the reliance upon the well-understood knowledge of the art. In other words, it is not only that the prior art discloses the functionality, but that Applicant relies upon that very same conventional knowledge in the art in order to enable features of the claims.

Turning to the 103 rejection, Applicant argues that “Mahaffey does not teach or suggest that the system receives the proximity or the given region, which the system then uses for the target device, from a user device that is separate from the target device.”
First, Mahaffey also teaches that devices can be key devices, and that devices can be in proximity to each other as a mechanism for unlocking functionality. Since Mahaffey discloses that both devices can be smartphones, that suggests that functionality can be controlled based on input from another device. Second, even in the context of the landmark embodiment, one of skill would immediately recognize that it is not important which device sets up the location policy, and would find it obvious to allow either device to set up or control the policy. Mahaffey posits that an administrator, rather than a user may generate a policy, which suggests the policy is remotely generated, see para. 33. Further, Examiner already made a finding that it would have been obvious to accept input on either device for ease of use.
Applicant expands on this argument by stating that “In Mahaffey, the target device and/or a different ‘user device’ does not send any type of ‘input data’ to the system.” This strains credulity. Mahaffey discloses at least a half dozen mechanisms for triggering what it calls behavior change. Thresholds include two devices being on the same Wi-Fi network (para. 35) or served by the same cell tower (para. 36), being proximate enough to have a Bluetooth communication (para. 32) or being physically proximate (paras. 87-88). A device can also be at or near some landmark (para. 61). Or simply within a region or geofence (para. 61). The potential distances can be between centimeters and kilometers (para. 86). Further, triggers may include biometric (para. 112) and knowledge-based (para. 55) tests, or even dynamic features like whether it is in motion (para. 79). Mahaffey discloses a security policy. Someone has to decide which of these triggers will apply 
Applicant argues at Remarks, pgs. 18-20 that “Mahaffey describes that the target device is provided with certain access to certain types of data when the target device is located proximate to a landmark. Mahaffey does not teach or suggest providing the target device access to the data based on both the location of the target device and the location of another electronic device.”
Examiner disagrees. As above, Mahaffey posits that a trigger can be two devices in physical proximity and Mahaffey also posits that a trigger can be a device in relation to a landmark. What Applicant describes is nothing more than the combination of the two. That would be obvious in itself, as simple combination is obvious under MPEP 2143(I)(A). But regardless, Mahaffey (unsurprisingly) also posits using both triggers in tandem, see, e.g., para. 63 - “In another embodiment when the key device is detected but the geo-location of the target device is not near a specified landmark…” – which is a combined location and second-device-proximity trigger.

None of the amended independent claims include a limitation on what Claim 1 calls the first user input data (beyond the requirement that it represents a location). But several claims seek to make a qualitative determination on it. For example, Claim 6 claims receiving “confirmation data indicating that the second location is accurate,” while Claim 56 claims “verifying the second location.” These requirements are entirely undescribed for embodiments where the first user input data purports to be an address owned by a user. In other words, if one simply inputs a location, it is unclear how one would verify the location or what steps that would entail – does that mean determine that the location exists? Does it mean determine if the device is at that location? The command to “verify” requires an assessment of an assertion and the claim nominates none. Without nominating an assertion, what constitutes a verification or whether that verification can even be carried out, is unknown. Examiner issues 112a and b rejections.
Examiner cites Lemberger (US Pat. 10,650,247) for the record due to similar subject matter.
All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.